The present application is being examined under the pre-AIA  first to invent provisions.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Anderson on 2/10/2021.
The application has been amended as follows: 
In claim 10 line 14, please delete “shaving” and replace with ---having---.
In claim 10 line 20, after patient please add ----, wherein the set of bite pads integrated with a second set of retention hooks encased by the lower tray are adapted to enable one or more extensions to be attached to each bite pad of the set of bite pads ----.
Cancel claim 12.
In claim 13 line 1, please delete “12” and replace with 10.
In claim 14 line 1, please delete “12” and replace with 10.

Reasons for Allowance
Claims 10-11 and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143.  The examiner can normally be reached on M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TARLA R PATEL/Primary Examiner, Art Unit 3786